                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                            Roanoke Division


ROGER S. FULLER, JR.,

           Plaintiff,

v.                                           Civil Action No. 7:17CV564

CARILION CLINIC,
CARILION CHIEF OF POLICE STEVE LUGAR,
and CARILION POLICE CAPT. RON DONELSON,

           Defendants.


                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                            I.     Background

     This civil action arises out of an alleged seizure of an

employee   by   his   employer’s   private   police   department.      The

plaintiff, Roger S. Fuller, Jr. (“Fuller”), filed a complaint in

the United States District Court for the Western District of

Virginia, Roanoke Division, on December 20, 2017.         ECF No. 1.   The

complaint alleged claims arising under 42 U.S.C. § 1983 and pendent

state claims under 28 U.S.C. § 1367.         ECF No. 1.   The defendant,

Carilion Clinic, filed a motion to dismiss the complaint (ECF

No. 3), and the plaintiff then filed an amended complaint.             ECF

No. 10.

     In his second amended complaint, plaintiff Fuller asserted

that he was employed by Carilion Clinic as a janitor and that he

was at work when he found three burned, wooden stick matches and a

signed piece of paper near the Carilion Clinic dentistry lab.          ECF
No. 38 at 4.     Further, plaintiff Fuller indicated that he then

notified the receptionist of the wooden stick matches and the

signed piece of paper, and that Carilion Clinic police then arrived

to investigate the incident.        Id.       Carilion Clinic Police and

Security   Services   Department    is    a   private   police    department

maintained by Carilion Clinic and authorized by the Virginia

General Assembly.     Id. at 3.

     In his second amended complaint, plaintiff Fuller alleged that

Carilion Clinic police came to plaintiff’s residence the following

morning and staged a “surround and call out,” a swat-style arrest

tactic, before entering the plaintiff’s home and taking him to the

Carilion Clinic police station for questioning. Id. at 5-6. Next,

plaintiff Fuller asserted that Carilion Clinic police coerced the

plaintiff into confessing to lighting the matches.               Id. at 6-7.

Lastly, plaintiff Fuller alleged that the plaintiff was terminated

from his employment at Carilion Clinic after he refused to meet

with Carilion Clinic police without counsel present.              Id. at 8.

Counts I and II of the amended complaint are claims based on the

alleged unreasonable seizure of the plaintiff’s person by Carilion

Clinic police.      Id. at 8-11.     Count III is a claim for false

imprisonment.    Id. at 14-17.     Count IV is a claim for intentional

infliction of emotional distress.        Id. at 18-21.

     Defendant Carilion Clinic then filed a motion to dismiss the

amended complaint for failure to state a claim.          ECF No. 12.     The

plaintiff filed a response in opposition to the defendant’s motion



                                     2
to dismiss the amended complaint (ECF No. 16), and the defendant

then filed a reply to the plaintiff’s response in opposition (ECF

No. 17).       This Court then entered a memorandum opinion and order

finding that: (1) any actions by Carilion Clinic police outside of

the real property owned, leased, or controlled by Carilion Clinic

were not authorized by Virginia Code § 9.1-101, and does not

constitute as state action; and (2) assuming without deciding that

Carilion Clinic police is a state actor, the plaintiff presented

enough evidence that Carilion Clinic may be liable under § 1983.

ECF No. 23 at 8-17.

        The    plaintiff   then    filed       a   motion   to   join   additional

defendants, Carilion Chief of Police Steve Lugar (“Chief Lugar”)

and Carilion Police Captain Ron Donelson (“Captain Donelson”). ECF

No. 33.       This Court granted that motion.          ECF No. 37.

        After completion of discovery, the defendants filed a motion

for summary judgment pursuant to Federal Rule of Civil Procedure

56.     ECF No. 49.        In their memorandum in support of summary

judgment (ECF No. 50), defendants contended that “there is no

evidence that the Chief of Carilion’s police department ‘made a

decision to arrest, interrogate, and imprison the plaintiff and

that such a decision amounted to a constitutional deprivation’.”

Id. at 8. Defendants asserted that summary judgment is appropriate

under    the    Pembaur    “single    decision”       exception    to   respondeat

superior liability.        Id.    Defendants further stated that plaintiff

Fuller was never placed under arrest and the tactics used during



                                           3
the interview were not coercive, referencing their retained law

enforcement expert, Carl Wyche.                 Id. at 9.          Defendants indicated

that without a custodial arrest or circumstances involving coercive

interrogation, defendants did not perform a “public function”

giving rise to liability under § 1983.                  Id.    Similarly, defendants

contended that since no arrest was made and since plaintiff was

never falsely imprisoned, plaintiff’s state law claims should be

dismissed as a matter of law.           Id.

      Plaintiff       Fuller    filed   a     response        in    opposition    to   the

defendants’ motion for summary judgment.                      ECF No. 51.       Plaintiff

Fuller stated that Captain Donelson was acting in performance of

his official duties, outside of Carilion Clinic’s jurisdiction,

when going to plaintiff Fuller’s home at the direction of Chief

Lugar.     ECF No. 52 at 7.      In response to defendants’ argument that

Carilion    Clinic     police    did    not      perform       a    “public    function,”

plaintiff Fuller stated that the public function test is not

specific    as   to    what    duties   or       jobs    the       individual    officers

performed, but whether they are exclusively authorized to act in

the first place.          Id. at 10.            According to plaintiff Fuller,

Captain Donelson was dispatched by Chief Lugar to plaintiff’s home

in furtherance of an investigation, which was consistent with the

officer’s authority granted by the Virginia General Assembly to

deter and prevent crime, and to safeguard life and property.                           Id.

at   11.     Moreover,     plaintiff        Fuller      explained       that    plaintiff

believed that he was under arrest and did not feel free to refuse



                                            4
to accompany the Carilion Clinic officers to the police station,

reciting facts regarding the time, place, and purpose of the

encounter by Carilion Clinic police, words used, general tone and

demeanor, the presence of multiple officers, and display of a

firearm. Id. at 11-15. Lastly, plaintiff Fuller asserted that the

following decisions, and omissions, by Chief Lugar, or his alleged

delegee, Captain Donelson, as policymakers imputed § 1983 liability

to Carilion Clinic: (1) authorization of plaintiff Fuller’s arrest

and   transport   outside   of   Carilion    Clinic’s   jurisdiction;   (2)

failure to supervise the police interrogation of plaintiff Fuller,

resulting in a deprivation of plaintiff’s civil rights; and (3) a

policy of regulating perceived employee misconduct under the guise

of    police   investigation     of   potential   or    possible   criminal

activity.1     Id. at 15-25.

      Defendants filed a reply to plaintiff Fuller’s response in

opposition to their motion for summary judgment.          ECF No. 54.   The

defendants first stated that the Court should decline plaintiff

Fuller’s attempt to revisit this Court’s prior ruling that as a

private police force, Carilion Clinic police cannot be acting under

color of state law off premises.          Id. at 1-2.   Second, defendants

contended that plaintiff Fuller cannot establish a policy on the


      1
      This Court notes that plaintiff Fuller does not appear to
raise a delegation argument in his response to defendants’ motion
for summary judgment (ECF No. 52) that was raised in his amended
complaint (ECF No. 10), namely, plaintiff’s argument that Captain
Donelson is a delegee and could also act as a policymaker. See ECF
No. 10 at 9. Nevertheless, the Court addresses that argument as
well.

                                      5
part of Chief Lugar, or Captain Donelson, to treat plaintiff in an

unconstitutional manner, eliminating respondeat superior liability

on behalf of Carilion Clinic.              Id. at 2-3.     Third, defendants

contended that Carilion Clinic police were not performing a public

function when at plaintiff Fuller’s home, because this Court has

ruled that § 1983 liability cannot apply to Carilion Clinic’s off

campus activities.      Id. at 3.    Defendants explained that plaintiff

Fuller was told that he was not under arrest and they contended

that a reasonable person would not have believed that the setting

was custodial.     Id. at 3-4.      Lastly, defendants stated that there

is   no   policy   at   Carilion    Clinic    to   use   law    enforcement   in

employment matters.      Id. at 4-5.

                           II.     Applicable Law

      Under Federal Rule of Civil Procedure 56, this Court must

grant a party’s motion for summary judgment if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”         Fed. R. Civ. P. 56(a).         A fact is

“material” if it might affect the outcome of the case. Anderson v.

Liberty Lobby, 477 U.S. 242, 248 (1986).             A dispute of material

fact is “genuine” if the evidence “is such that a reasonable jury

could return a verdict for the non-moving party.” Id. If the

nonmoving party “fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial,” summary

judgment must be granted against the plaintiff.                Celotex Corp. v.



                                       6
Catrett, 477 U.S. 317, 322 (1986).      In reviewing the supported

underlying facts, all inferences must be viewed in the light most

favorable to the party opposing the motion.    See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

     The party seeking summary judgment bears the initial burden of

showing the absence of any genuine issues of material fact.     See

Celotex, 477 U.S. at 322-23.       “The burden then shifts to the

nonmoving party to come forward with facts sufficient to create a

triable issue of fact.”   Temkin v. Frederick County Comm’rs, 945

F.2d 716, 718 (4th Cir. 1991), cert. denied, 502 U.S. 1095 (1992).

However, “a party opposing a properly supported motion for summary

judgment may not rest upon the mere allegations or denials of his

pleading, but . . . must set forth specific facts showing that

there is a genuine issue for trial.”     Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 256 (1986).

                          III.   Discussion

     Following this Court’s review of the fully briefed motions,

memoranda, and exhibits submitted by the parties, this Court finds

that, for the reasons set forth below, the defendants’ motion for

summary judgment must be denied in part and granted in part.

A. Carilion Clinic, Chief Lugar, and Captain Donelson are state
actors under 42 U.S.C. § 1983 for actions taken both on and off
premises.

     To obtain relief under § 1983, a plaintiff must prove the

following elements: (1) the defendant acted under color of state

law; and (2) while acting under color of state law, the defendant



                                  7
deprived the plaintiff of a federal constitutional or statutory

right.   42 U.S.C. § 1983; Flagg Bros., Inc. v. Brooks, 436 U.S.

149, 155, 98 S. Ct. 1729, 56 L.Ed.2d 185 (1978) (emphasis added).

     “An important inquiry in a § 1983 suit against a private party

is whether there is an allegation of wrongful conduct that can be

attributed to the [s]tate.”   Lugar v. Edmondson Oil Co., 457 U.S.

922, 948, 102 S. Ct. 2744, 73 L.Ed. 482 (1982) (internal quotation

marks omitted). Conduct satisfying the state action requirement of

the Fourteenth Amendment satisfies § 1983’s requirement of action

under color of state law.     Id. at 929.   “Like the state-action

requirement of the Fourteenth Amendment, the under-color-of-state-

law element of § 1983 excludes from its reach merely private

conduct, no matter how discriminatory or wrongful.” American Mfrs.

Mut. Ins. Co. v. Sullivan, 526 U. S. 40, 49, 119 S. Ct. 977, 143

L.Ed.2d 130 (1999) (quoting Blum v. Yaretsky, 457 U.S. 991, 1002,

102 S. Ct. 2777, 73 L.Ed.2d 534 (1982)) (internal quotation marks

omitted). “[L]iability attaches only to those wrongdoers who carry

a badge of authority of a [s]tate and represent it in some

capacity, whether they act in accordance with their authority or

misuse it.”   National Collegiate Athletic Ass’n v. Tarkanian, 488

U.S. 179, 191, 109 S. Ct. 454, 102 L.Ed.2d 469 (1988) (citing

Monroe v. Pape, 363 U.S. 167, 172, 81 S. Ct. 473, 476, 5 L.Ed.2d

492 (1961)) (internal quotation marks omitted).   “The traditional

definition of acting under color of state law requires that the

defendant in a § 1983 action have exercised power possessed by



                                 8
virtue of state law and made possible only because the wrongdoer is

clothed with the authority of state law.” West v. Adkins, 487 U.S.

42, 49, 108 S. Ct. 2250, 101 L.Ed.2d 40 (1988) (quoting United

States v. Classic, 313 U.S. 299, 326, 61 S. Ct. 1031, 1043, 85

L.Ed. 1368 (1941)) (internal quotation marks omitted).

     In a typical case involving a state action issue, a private

party has taken a decisive step that caused harm to the plaintiff,

and the question is whether the state was sufficiently involved to

treat that conduct as state action, or in other words, whether the

state provided a mantle of authority that enhanced power of the

harm-causing actors.     The United States Supreme Court has created

at least seven distinct tests to assist lower courts in dealing

with state action issues.             See Julie K. Brown, Less is More:

Decluttering the State Action Doctrine, 73 Mo. L. Rev. 561, 565

(2008).

     Among the various categories is what is often called the

“public function test.”       Under this test, the government confers

“core,    sovereign   power   —   a    power,   in   other   words,   that   is

traditionally the exclusive prerogative of the [s]tate.”               United

States v. Day, 591 F.3d 679, 686 (4th Cir. 2010).               “In order to

find state power, the function served by the private group must be

that which is traditionally and exclusively reserved to the state;

the mere fact that the public is benefitted by a private action is

insufficient. The Supreme Court has found exclusive state power to




                                        9
be a very narrow category.”   Brown, Less is More: Decluttering the

State Action Doctrine, 73 Mo. L. Rev. 561, 565 (2008).

     The Supreme Court has expressly left open the question of

whether and under what circumstances private police officers may be

said to perform a public function for purposes of § 1983.       See

Flagg Bros., 436 U.S. at 163. Moreover, the United States Court of

Appeals for the Fourth Circuit has not directly addressed the issue

presented in this case.   Although plaintiff Fuller cites Austin v.

Paramount Parks, Inc., 195 F.3d 715 (4th Cir. 1999), the Fourth

Circuit expressly stated that the question as to whether the

defendant, an amusement park special police officer, was a state

actor was “a thorny one, but one which [the Court] need not decide

here because [plaintiff’s] clear failure to show that an official

policy or custom of [defendant] was the moving force behind

[plaintiff’s] [ ] arrest.”    Id. at 727.   For purposes of deciding

that case, the Court assumed without holding that defendant was a

state actor, since the Court concluded that defendant did not have

an official policy or custom.   Id.

     However, the Fourth Circuit has addressed whether private

security guards could be liable as state actors in Day.     In Day,

the defendants were armed private security guards of an apartment

complex, with the power of arrest pursuant to Virginia Code

§ 9.1-138, et seq.   Day, 591 F.3d at 681.    Ultimately, the Court

found that the private security guards were not state actors.   Id.

at 684.   In that case, the Court first addressed whether there was



                                 10
an agency relationship between the government and the officers.2

Id. at 684-85.     First, the Court addressed the district court’s

view that because Virginia regulates armed security officers and

because they have the power to make certain arrests, Virginia

affirmatively encouraged the challenged conduct of the defendants.

Id.   The Fourth Circuit, contrary to the district court’s finding,

found that, with respect to the first factor, the regulatory scheme

merely permitted the officers to arrest the defendant, and did not

require or encourage an arrest or any other complained-of action.

Id.   Because the first factor to establish an agency relationship

was not met, the Fourth Circuit stated that the defendant’s private

action would not be considered public action.            Id.    The Fourth

Circuit   also   addressed   the   public    function   test   and   whether

Virginia’s conferral of arrest powers on the officers was enough to

render them de facto police.       Id.    Specifically, the Court stated:

      even [if] plenary arrest authority alone could transform
      a private individual into a state actor, [the defendants]
      did not possess the same power to make warrantless
      arrests afforded to Virginia police officers . . .
      Virginia authorizes an armed security officer ‘to effect
      an arrest for an offense occurring . . . in his
      presence.’ Va. Code. Ann. § 9.1-146 (emphasis added).
      The Commonwealth empowers police officers, by contrast,
      to ‘arrest, without a warrant, any person who commits any
      crime in the presence of the officer and any person whom
      he has reasonable grounds or probable cause to suspect of
      having committed a felony not in his presence.’       Id.
      § 19.2-81 (emphasis added).     Indeed, not only is the


      2
      An agency relationship requires the following elements: (1)
the government knew of or acquiesced in the private individual’s
challenged conduct; and (2) the private individual intended to
assist law enforcement or had some other independent motive. Day,
591 F.3d at 685-86.

                                     11
     arrest   power   of   armed   security    officers   more
     circumscribed than that of police officers, but it is
     also essentially the same as that of any private citizen.

Day, 591 F.3d at 688-89.      The Court assumed without deciding

whether plenary arrest authority would be sufficient to transform

a private individual into a state actor.      Id. at 688.   Moreover,

the Court distinguishes Day from Rodriguez v. Smithfield Packing

Co., 338 F.3d 348, 354-55 (4th Cir. 2003), where the Court had

previously found a private plant security official could be held

liable for his conduct as a state actor.      The Court, stated that

“the private party was operating in his official role as an

auxillary deputy sheriff, served under the direction of and in

concert with the Sheriff’s Department, and was invested with the

full panoply of powers afforded to full-time deputies, including,

but not limited to, the power to arrest.”      Day, 591 F.3d at 688

(internal quotation marks omitted).

     Importantly, the Sixth and Seventh Circuit Court of Appeals

have addressed factual circumstances that are analogous to the

facts presented in this civil action.       The Seventh Circuit held

that private police officers licensed to make arrests could be

state actors under the public function test.        Payton v. Rush-

Presbyterian, 184 623, 627-30 (7th Cir. 1999).      The Court found

that the defendants’ status as on-duty special police officers,

licensed by the City of Chicago, enjoyed “virtually the same power

as public police officers.”   Id. at 629.   The defendants in Payton

operated under an ordinance which provided that licensed special



                                12
police officers “shall possess the powers of the regular police

patrol at the places for which they are respectively appointed or

in the line of duty for which they are engaged.”          Id. at 625

(quoting Chicago City Code § 4-340-100 (1993)).

     This broad delegation of power distinguished Payton from an

earlier case, Wade v. Byles, 83 F.3d 902, 905-06 (7th Cir. 1996),

in which the Seventh Circuit had held that a private security guard

endowed with more limited police-type powers was not a state actor.

In Wade, the defendant was permitted to carry a handgun and use

deadly force in self-defense, but could arrest someone only for

“trespass pending the arrival of the police” and could exercise

these powers only in the lobbies of the properties where he worked.

Id. at 906.   The defendant was held not to be a state actor because

“none of the these powers had been exclusively reserved to the

police — citizen’s arrests and the rights to carry handguns and use

them in self-defense are available to individuals outside of the

law enforcement community.”   Payton, 184 F.3d at 629 (citing Wade,

83 F.3d at 906).

     Similarly, the Sixth Circuit held that a private police

officer licensed to make arrests could be a state actor as a matter

of law. Romanski v. Detroit Entm’t, L.L.C., 428 F.3d 629, 640 (6th

Cir. 2005).   The Court found that the officer’s capacity as an on-

duty and state licensed private security police officer, including

arrest power, made him liable as a state actor.   Id.   The defendant

in Romanski operated under a statute which vested private security



                                 13
officers with full arrest authority on the entirety of their

employer’s premises.   Id. at 639.

     The Sixth Circuit found that the facts in Romanski were

analogous to the facts in Payton.    The Romanski court explained:

     it is undisputed that [the defendant] (and some of her
     colleagues) were private security police officers
     licensed under M.C.L. § 338.1079. This means that [the
     defendant’s] qualifications for being so licensed were
     vetted by Michigan’s department of state police, [ ] and
     that [the defendant] was subject to certain statutes
     administered by that department . . . [The defendant]
     ‘ha[d] the authority to arrest a person without a warrant
     as set forth for public peace officers . . .’ M.C.L.
     § 338.1080.     One consequence of [the defendant’s]
     possession of this authority . . . at all times relevant
     to this case, [is that the defendant] was a state actor
     as a matter of law.

Id. at 638.

     Both cases highlight the distinction between private actors

exercising powers traditionally, but not exclusively reserved to

the state, and cases in which a private actor exercises a power

exclusively reserved to the state, such as police power.   See Day,

591 F.3d at 687 (“Where private security guards are endowed by law

with plenary police powers such that they are de facto police

officers, they may qualify as state actors under the public

function test.”) (quoting Romanski, 428 F.3d at 637).   “[W]hen the

state delegates a power traditionally reserved to it alone — the

police power — to private actors in order that they may provide

police services to institutions that need it, a plaintiff’s ability

to claim relief under § 1983 [for abuses of that power] should be




                                14
unaffected.”   Romanski, 428 F.3d at 635 (internal quotation marks

omitted).

     This Court finds that this case falls on the Payton/Rodriguez

side of the line for the following reasons:

     Virginia Code § 9.1-101 defines a “private police department,”

such as the one at Carilion Clinic as:

     any police department, other than a department that
     employs police agents under the provisions of § 56-353,
     that employs private police officers operated by an
     entity authorized by statute or an act of assembly to
     establish a private police department or such entity’s
     successor in interest, provided it complies with the
     requirements set forth herein. No entity is authorized
     to operate a private police department or represent that
     it is a private police department unless such entity has
     been authorized by statute or an act of assembly or such
     entity is the successor in interest of an entity that has
     been authorized pursuant to this section, provided it
     complies with the requirements set forth herein. The
     authority of a private police department shall be limited
     to real property owned, leased, or controlled by the
     entity and, if approved by the local chief of police or
     sheriff, any contiguous property; such authority shall
     not supersede the authority, duties, or jurisdiction
     vested by law with the local police department or
     sheriff’s office including as provided in §§ 15.2-1609
     and 15.2-1704. The chief of police or sheriff who is the
     chief local law-enforcement officer shall enter into a
     memorandum of understanding with the private police
     department that addresses the duties and responsibilities
     of the private police department and the chief
     law-enforcement officer in the conduct of criminal
     investigations. Private police departments and private
     police officers shall be subject to and comply with the
     Constitution of the United States; the Constitution of
     Virginia;   the    laws   governing    municipal   police
     departments, including the provisions of §§ 9.1-600
     [(pertaining to civilian protection in cases of police
     misconduct and setting forth minimum standards)],
     15.2-1705 [(listing the minimum qualifications for the
     chief of police and all police officers of any locality,
     all deputy sheriffs and jail officers, and all law
     enforcement officers, and waiver requirements)][, 15.2-
     1706 (pertaining to required certification through

                                15
     training for all law-enforcement officers, and waiver of
     requirements), 15.2-1707 (explaining decertification of
     law enforcement officers),] 15.2-1708 [(pertaining to
     notice of decertification)], 15.2-1719 [(describing
     disposal of unclaimed property in possession of sheriff
     or police)], 15.2-1721 [(explicating disposal of
     unclaimed firearms or other weapons in possession of
     sheriff or police)], and 15.2-1722 [(delineating certain
     records to be kept by sheriffs and chiefs of police)];
     and any regulations adopted by the Board that the
     Department designates as applicable to private police
     departments. Any person employed as a private police
     officer pursuant to this section shall meet all
     requirements, including the minimum compulsory training
     requirements, for law-enforcement officers pursuant to
     this chapter. A private police officer is not entitled
     to benefits under the Line of Duty Act (§ 9.1-400 et
     seq.) or under the Virginia Retirement System, is not a
     “qualified law enforcement officer” or “qualified retired
     law enforcement officer” within the meaning of the
     federal Law Enforcement Officers Safety Act, 18 U.S.C.
     § 926B et seq., and shall not be deemed an employee of
     the Commonwealth or any locality. An authorized private
     police department may use the word “police” to describe
     its sworn officers and may join a regional criminal
     justice   academy   created   pursuant   to   Article   5
     (§ 15.2-1747 et seq.) of Chapter 17 of Title 15.2. Any
     private police department in existence on January 1,
     2013, that was not otherwise established by statute or an
     act of assembly and whose status as a private police
     department was recognized by the Department at that time
     is hereby validated and may continue to operate as a
     private police department as may such entity’s successor
     in interest, provided it complies with the requirements
     set forth herein.

Va. Code Ann. § 9.1-101 (West 2018).

     Carilion Clinic Personnel Directive 3.01 explains:

     The authority vested in sworn personnel comes        from
     § 15.2-17043 of the Code of Virginia and is          made


     3
      Virginia Code § 15.2-1704 provides:

     Powers and duties of a police force:

     A.   The police force of a locality is hereby invested
     with all the power and authority which formerly belonged

                                16
     applicable under § 19.2-12 et seq. of the Code of
     Virginia. Police officers shall have the authority to:

          a.   Prevent and detect crime.
          b.   Apprehend criminals.
          c.   Safeguard life and property.
          d.   Preserve peace and the enforcement of
          state and local laws, regulations, and
          ordinances.
          e.   Execut[e] [ ] temporary detention orders
          and emergency custody orders and any other
          powers granted to law enforcement offices in
          § 37.1-808 and § 37.2 809 of the Code of
          Virginia.
          f.   Serve orders of protection.
          g.   Execute all warrants or summons as may be
          placed in his hands by any magistrate for the
          locality and to make due return thereof.

ECF No. 52-12 at 2-3.




     to the office of constable at common law and is
     responsible for the prevention and detection of crime,
     the apprehension of criminals, the safeguard of life and
     property, the preservation of peace and the enforcement
     of state and local laws, regulations, and ordinances.

     B.   A police officer has no authority in civil matters,
     except (i) to execute and serve temporary detention and
     emergency custody orders and any other powers granted to
     law-enforcement officers in § 16.1-340, 16.1-340.1,
     37.2-808, or 37.2-809, (ii) to serve an order of
     protection pursuant to §§ 16.1-253.1, 16.1-253.4, and
     16.1-279.1, (iii) to execute all warrants or summons as
     may be placed in his hands by any magistrate serving the
     locality and to make due return thereof, and (iv) to
     deliver, serve, execute, and enforce orders of isolation
     and quarantine issued pursuant to §§ 32.1-48.09,
     32.1-48.012, and 32.1-48.014 and to deliver, serve,
     execute, and enforce an emergency custody order issued
     pursuant to § 32.1-48.02. A town police officer, after
     receiving training under subdivision 8 of § 9.1-102, may,
     with the concurrence of the local sheriff, also serve
     civil papers, and make return thereof, only when the town
     is the plaintiff and the defendant can be found within
     the corporate limits of the town.

Va. Code Ann. § 15.2-1704 (West 2010) (emphasis added).

                                17
     This directive, as well as the Virginia Code, separately

address security officers and the relevant provisions that guide

their duties.4

     Moreover, in the Memorandum of Understanding, the Roanoke

Police Department and the Carilion Clinic Police and Security

Services Department agreed that Carilion Clinic police may use:

     Police Department personnel, equipment and materials when
     needed in the investigation of any felony criminal sexual
     assault enumerated in § 18.2-67.5:2 subsection B an
     § 18.2-67.5:3 subsection B, Code of Virginia 1950 as
     amended, medically unattended death occurring on property
     owned or controlled by the institution of higher
     education or any death occurring on property owned or
     controlled by the institution of higher education or any
     death resulting from an incident occurring on such
     property. All other investigations will be conducted by
     the [Carilion Clinic police] who will function as the
     primary investigative entity on all other investigations
     occurring on property owned, leased, or controlled by
     Carilion Clinic.

ECF No. 52-10 at 1 (emphasis added).

     The power that is granted to Carilion Clinic police, including

full arrest power on the premises of Carilion Clinic, is a power

traditionally reserved to the state alone.       Screws v. United

States, 325 U.S. 91, 109-10, 65 S. Ct. 1031, 89 L.Ed. 1495 (1945)

(holding that defendants who were officers of the law and who had

the power to arrest under state law were acting “under color of”

state law).   There are no real constraints on defendants’ use of

that power, so long as they remain on authorized premises, and so


     4
      The Virginia Code has a separate article that pertains to
private security services businesses, such as Sections 9.1-138,
9.1-139 (C, F), 9.1-141(C)(6), and 9.1-146.     Those were the
provisions addressed in Day.

                                18
long as their authority does “not supersede the authority, duties,

or jurisdiction vested by law with the local police department or

sheriff’s   office   including      as   provided    in    §§    15.2-1609     and

15.2-1704.”    Va.    Code   Ann.    §    9.1-101.        In    light   of   these

provisions, and considering the fact that defendants Chief Lugar

and Captain Donelson were on-duty during all times relevant to this

action, this Court finds that defendants are state actors for

purposes of § 1983.

     In drawing this conclusion, this Court has focused on the

specific powers that defendants have in their capacities as on-duty

private police, especially the power to arrest, which does not

appear to have the limitations that private security are subjected

to, as explained in Day. The power to arrest is “traditionally the

exclusive prerogative of the state.”             Jackson v. Metropolitan

Edison Co., 419 U.S. 345, 353, 95 S. Ct. 449, 42 L.Ed.2d 477

(1974).

     Moreover, the fact that defendants did not always remain on

premises at all times relevant to this case does not change the

outcome of whether or not defendants may be liable as state actors.

As indicated in Keller v. District of Columbia, 809 F. Supp. 432,

433 (E.D. Va. 1993), a person can act “under color of” state law

even if the act violates state law.        “The term under color of state

law includes not only legitimate exercises of power, but also

[m]isuse of power, possessed by virtue of state law and made

possible only because the wrongdoer is clothed with the authority



                                     19
of state law . . .”        Id. (internal quotation marks omitted).         “It

is clear that under ‘color’ of law means under ‘pretense’ of law .

. .      Acts of officers who undertake to perform their official

duties are included whether they hew to the line of their authority

or overstep it.”      Screws, 325 U.S. at 110.      As in Keller, this case

raises the issue of whether the defendants’ conduct that occurred

off premises, as alleged in paragraphs 18 to 25 of the amended

complaint, are classified as “personal pursuits” or “oversteps” in

the exercise of their authority.            Keller, 809 F. Supp. at 435.

        Plaintiff relies primarily on Keller to support his argument

that the facts that he has alleged in his amended complaint support

liability under § 1983.           See ECF No. 52 at 6-7.         In Keller,

plaintiff and District of Columbia officers were driving in the

same direction in Arlington County, and the officers were operating

marked police department cruisers.              Id. at 433.     After being

stopped, plaintiff was confronted by officers who had drawn and

pointed their weapons at him, handcuffed him, and pushed him on the

trunk    of   his   car.    Id.   at   434.     Denying   dismissal   of   the

plaintiff’s § 1983 action against defendants, the Eastern District

of Virginia held that the officers were acting “under color of”

state law, even though they were acting in a jurisdiction where

they did not have actual authority.             Id. at 435.    The Court in

Keller compared the situation to the facts in Wirth v. Surles, 562

F.2d 319, 321 (4th Cir. 1977), cert. denied, 435 U.S. 933, 98 S.

Ct. 1509, 55 L.Ed.2d 531 (1978), where the Fourth Circuit held that



                                       20
an officer acts under color of law when crossing a state line to

obtain custody of a suspect, and returns the suspect without

extradition to the state where the officer serves, “even when the

challenged acts constitute an abuse of authority.”    Keller, 809 F.

Supp. at 435.

     Defendants state that this case is more analogous to Robinson

v. Davis, 447 F.2d 753, claiming the officers in Keller were

performing a function authorized by state law, while in the present

case, the officers were not performing any duty imposed on them by

state law.   ECF No. 54 at 2.    This argument is not persuasive.

Carilion Clinic police have clear authority as granted by statute

and as outlined in the memorandum of understanding.    See Va. Code

Ann. § 15.2-1704; ECF No. 52-12 at 12.

     Moreover, although the facts in this case demonstrate that the

officers were wearing badges when going to plaintiff Fuller’s house

and were armed (see ECF Nos. 52-9 at 10; 52-6 at 1), even if there

was an absence of such outward indicia of state authority, a police

officer may still act “under color of” state law.    Keller, 809 F.

Supp. at 436.   Since this Court has determined that the defendants

are state actors for actions taken on premises, this Court now

finds that the defendants may also be liable as state actors for

actions taken off premises as well.   As Keller indicated:

     Congress has chosen to deter unconstitutional exercises
     of police authority, such as that alleged in the instant
     case, by making conduct subject to monetary liability
     under § 1983.   When a police officer, in arresting a
     person, deprives that person of constitutional rights,
     § 1983 liability cannot be made to depend on whether the

                                 21
      officer actually had authority to arrest that individual.
      It is the nature of the act that triggers liability, not
      the location of the victim.

Id. at 437.

      Therefore, this Court grants plaintiff Fuller’s request for

this Court to reconsider its initial finding that any actions by

Carilion Clinic police outside the real property owned, leased, or

controlled by Carilion Clinic were not authorized by Virginia Code

§ 9.1-101 and would not be considered in analyzing plaintiff’s

§ 1983 claim.

      Since the counts in the plaintiff’s second amended complaint

name Carilion Clinic, as well as individual defendants Chief Lugar

and Captain Donelson, this Court will now proceed to analyze

Carilion Clinic’s liability, as well as the individual defendants’

liability.

B.   Carilion Clinic is not liable under § 1983.

      Plaintiff Fuller has presented three theories as to why the

actions of Chief Lugar and Captain Donelson should be imputed to

Carilion   Clinic.       Specifically,     plaintiff   Fuller    claims   that

Carilion Clinic should be liable due to: (1) Chief Lugar’s, or

Captain    Donelson’s,    decisions   and    omissions   as     policymakers,

specifically by authorizing plaintiff Fuller’s arrest and transport

outside Carilion Clinic’s jurisdiction; (2) Chief Lugar’s failure

to supervise the police interrogation of plaintiff Fuller; and (3)

its established policy of regulating perceived employee misconduct

under the guise of police investigation of potential or possible



                                      22
criminal activity.         ECF No. 52 at 16-25.         Each theory will be

addressed separately in turn.

     1. Chief Lugar’s, or Captain Donelson’s, alleged authorization
of plaintiff Fuller’s arrest and transport outside Carilion Clinic
jurisdiction does not establish Carilion Clinic’s liability under
§ 1983 based on the theory that there was an established policy or
custom.

      A plaintiff may establish the existence of a policy or custom

in several ways:

      (1) through an express policy, such as a written
      ordinance or regulation; (2) through the decisions of a
      person with final policymaking authority; (3) through an
      omission, such as a failure to properly train officers,
      that ‘manifest[s] deliberate indifference to the rights
      of citizens;’ or (4) through a practice that is so
      ‘persistent and widespread’ as to constitute a ‘custom or
      usage with the force of law.’

Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting Carter

v. Morris, 164 F.3d 215, 217 (4th Cir. 1999)).

      It is unclear whether plaintiff Fuller rests his theory that

Carilion Clinic should be liable based only on his contention that

Carilion Clinic has a policy or custom due to Chief Lugar’s, or

Captain Donelson’s, decisions as final policymakers.                  Plaintiff

Fuller also seems to be making an argument that Carilion Clinic

should be liable based on the theory that a policy or custom is

established due to a practice that is so persistent and widespread

as   to   constitute   a   custom   or   usage   with   the   force    of   law.

Therefore, this Court will analyze plaintiff Fuller’s claims under

both potential bases.




                                     23
          a. The decisions of Chief Lugar, or Captain Donelson, do
not establish Carilion Clinic’s liability under § 1983 based on the
theory that they are persons with final policymaking authority.

     Liability    may    be     imposed    for   a   single     decision    by    a

policymaker under appropriate circumstances.               Pembaur v. City of

Cincinnati, 475 U.S. 469, 477, 106 S. Ct. 1292, 89 L.Ed.2d 452

(1986).    However, not every decision by an officer leads to

automatic § 1983 liability. Liability incurs where the policymaker

has final authority to establish policy regarding the action that

was ordered.     “The fact that an official — even a policymaking

official — has discretion in the exercise of particular functions

does not, without more, give rise to [entity] liability based on an

exercise of that discretion.”         Id. at 481.

     Specifically,      power    to   make    policy      may   be    granted    by

legislative enactment or through delegation by someone who does

possess such authority.         Id. at 482.      “[W]hether an official had

final policymaking authority is a question of state law[,]” and

requires review of “the relevant legal materials, including state

and local positive law, as well as custom or usage having the force

of law.”   Id.; Jett v. Dallas Independent School Dist., 491 U.S.

701, 738, 109 S. Ct. 2702, 105 L.Ed.2d 598 (1989).

     Although such principles of § 1983 liability were announced in

circumstances    involving      municipalities       or   other      governmental

bodies, “these principles are equally applicable to a private

corporation acting under color of state law when an employee

exercises final policymaking authority concerning an action that



                                      24
allegedly causes a deprivation of federal rights.”                Austin, 195

F.3d at 729.

      As   to   plaintiff     Fuller’s    first   theory,   plaintiff    Fuller

states:

      Lugar made a policy decision whereby he authorized Janney
      and Donelson to go outside Carilion’s jurisdiction and
      perform police duties under color of state law. Lugar
      erroneously believes that Carilion police have the
      authority to engage suspects, conduct investigations,
      interview witnesses, and take persons into custody
      outside Carilion’s jurisdiction by a MOU [Memorandum of
      Understanding] with the City of Roanoke. As the head of
      the Carilion Police Department, Chief Lugar is
      undoubtedly a policymaker.

ECF No. 52 at 17.

      According to the Memorandum of Understanding, Carilion Clinic

complies with the policies of Carilion Clinic unless those policies

or procedures conflict with the Police Department while engaged in

an investigation that the Police Department is managing or handling

as the primary investigator.             ECF No. 52-10 at 4.         The person

designated as the Chief of Police at Carilion Clinic is also the

Director of Police/Security Services.             ECF No. 52-12 at 4.       The

Chief has the same authority granted to police officers, and is

responsible for the direction of all activities.              Id. at 3-4.   The

Chief “is responsible for the direction of all activities and shall

accomplish this through:” (1) orders (both written and oral),

policies,       directives,     guidelines,       guidance,    and     personal

leadership. Id. Although “[t]he Chief of Police may designate, or

at   his   discretion,      allow   supervisory    personnel    to    designate




                                         25
temporary replacements to fulfill their duties during absences,”

captains “shall report to the Chief of Police.”                  Id. at 4.

     This     Court   believes    that        the    plaintiff    has   set   forth

sufficient evidence for this Court to find that Chief Lugar

possesses final authority with respect to issuing and utilizing

various mechanisms to preserve and maintain a secure environment at

Carilion Clinic.      However, Captain Donelson is not granted such

authority and is not a final policymaker.                 The plaintiff has not

presented sufficient evidence that Chief Lugar delegated such

authority.     Moreover, “[w]hen a[n] [ ] official’s discretionary

action   is    subject     to   review        by    the   [entity’s]    authorized

policymakers, they have retained the authority to measure the

official’s conduct for conformance with their policies.”                   Riddick

v. School Bd. of City of Portsmouth, 238 F.3d 518, 523 (4th Cir.

2000) (internal quotation marks omitted).                 The important issue is

whether there is “final policy making.               The key here is final.      It

is not just policy making . . .          In other words, it is not just who

can make policy . . .       [I]t is ultimately in the scheme of things

who has the final say-so.”        Id.    Because Captain Donelson does not

possess such “final policy making authority,” his actions or

omissions could not constitute official policy.

     The next issue is whether plaintiff Fuller has demonstrated

that Chief Lugar possesses final authority with respect to the

action ordered, namely, to engage suspects, conduct investigations,

interview     witnesses,    and   take        persons     into   custody   outside



                                         26
Carilion’s jurisdiction.         Chief Lugar arguably does not possess

final authority to order Carilion Clinic police to act outside of

their     jurisdiction   since    Virginia   Code   §   9.1-101   expressly

prohibits such action.         Justice White’s concurring opinion in

Pembaur indicated that just because an official has final decision

making authority, does not mean that those decisions could be

considered policy.       Pembaur, 475 U.S. at 486.          Justice White

explained that the authority to make decisions must be exercised in

light of state law.      Id.   “Where the controlling law places limits

on [ ] authority, [an official] cannot be said to have the

authority to make contrary policy.           Id.    But, as explained in

Martin A. Schwartz, Section 1983 Litigation: Claims and Defenses,

Volume 1A § 7.15[B], pg. 7-112, n.549:

        Justice White’s position [ ] overlooked the possibility
        that there may exist a de facto municipal practice or
        custom that is inconsistent with the letter of local law.
        See City of St. Louis v. Praprotnik, 485 U.S. 112, 127,
        130-31 (1988).    Moreover, because [ ] officials have
        authority   to   act   only   in  accordance   with   the
        Constitution, Justice White’s reasoning, followed to its
        extreme, could lead to the conclusion that an
        unconstitutional [entity] decision by a [ ] decision
        maker can never represent [ ] policy and could never
        provide a basis for imposing [entity] liability. This
        would effectively overturn the holding in Monell that
        [covered] entities are subject to § 1983 liability for
        deprivations of federal rights resulting from the
        enforcement of [entity] policy. Fortunately, no other
        Justice has ever adopted Justice White’s position in
        Pembaur. In addition, Justice White failed to refer to
        his Pembaur concurrence in the Court’s subsequent
        municipal liability decisions, City of Canton v. Harris,
        489 U.S. 378 (1989), and City of St. Louis v. Praprotnik,
        485 U.S. 112 (1988), perhaps indicating that he retreated
        from the position he took in Pembaur.




                                     27
Schwartz, Section 1983 Litigation: Claims and Defenses, Volume 1A

§ 7.15[B], pg. 7-112, n.549 (emphasis added).

       However, the Supreme Court has unambiguously stated that

§ 1983 does not have a “gaping hole . . . that needs to be filled

with the vague concept of de facto final policymaking authority

. . .    [A]d hoc searches for officials possessing such de facto

authority would serve primarily to foster needless unpredictability

in the application of § 1983.               Praprotnik, 485 U.S. at 131

(internal quotation marks omitted).

       Therefore, the critical question presented is whether Chief

Lugar established policy or exercised discretion in enforcing

existing policy.     Applying this distinction is difficult since it

raises the issue of whether an official’s exercise of discretion

that    departs   from   established    policy,   or   state   law   in   this

instance, is a mere improper exercise of discretion, or an act

constituting the establishment of a policy.

       Chief Lugar’s decision to permit Investigator Janney and

Captain Donelson to go to plaintiff Fuller’s house and ask whether

he would come to the Carilion Clinic police station could be an

exercise of the final decision making authority granted to Chief

Lugar by statute and in the Memorandum of Understanding to set

guidelines, and practices for other police to maintain peace.

However, ultimately, this Court does not need to resolve this issue

because, as further explained in Part III(B)(1)(c), plaintiff

Fuller has failed to meet the causation element of his claim.



                                       28
          b. The decisions of Chief Lugar, or Captain Donelson, do
not establish Carilion Clinic § 1983 liability based on the theory
that permitting Carilion Clinic police to work off premises is so
‘persistent and widespread’ as to constitute a ‘custom or usage
with the force of law’.

     In some cases, an entity may have a formal rule, such as

remaining on certain premises, that is being ignored to the point

that a custom or practice is in conflict with it.                       In such

situations,      the   custom    or   practice      represents    the   policy.

Scwhartz, Section 1983 Litigation: Claims and Defenses, Volume 1A,

§ 7.16, pg. 7-147.

     As stated in Monell v. Department of Soc. Servs., 436 U.S.

658, 691, 98 S. Ct. 2018, 56 L.Ed.2d 611 (1978):

     Congress included customs and usages [in § 1983] because
     of the persistent and widespread discriminatory practices
     of state officials . . .     Although not authorized by
     written law, such practices could well be so permanent
     and well settled as to constitute ‘custom or usage’ with
     the force of law.

(quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-68, 90 S.

Ct. 1598, 26 L.Ed.2d 142 (1970)). This theory of liability is well

settled.     “[T]here must be ‘numerous particular instances’ of

unconstitutional       conduct   in   order    to   establish    a   custom     or

practice.”      Lytle v. Doyle, 326 F.3d 463, 470 (4th Cir. 2003).

     Here, plaintiff Fuller asserted that it was a regular practice

or custom for Chief Lugar to permit investigations and arrest

outside of Carilion Clinic premises.           First, plaintiff Fuller has

not shown the “sort of widespread and permanent practice necessary

to establish a custom” (id. at 473). Second, Chief Lugar’s alleged

decision   to    allow   Carilion     Clinic   police   off     premises   is   a

                                       29
potential violation of Virginia law,5 and does not in and of itself

demonstrate the sort of conduct addressed by § 1983, deprivations

due to violations of federal constitutional or statutory rights.

See Baker v. McCollan, 443 U.S. 137, 99 S. Ct. 2689, 61 L.Ed.2d 433

(1979); Paul v. Davis, 424 U.S. 693, 96 S. Ct. 1155, 47 L.Ed.2d 405

(1976).   Therefore, plaintiff Fuller cannot use this theory to

establish § 1983 liability upon Carilion Clinic.

          c. Plaintiff has failed to demonstrate that the policy
or custom has a close causal relationship to the violation of
plaintiff’s federal rights, here unreasonable seizure under the
Fourth Amendment of the United States Constitution.

      Plaintiff Fuller must also demonstrate that a single decision,

or   custom   or   usage,   has   a   close   causal    relationship   to   the

violation of plaintiff’s federal rights, here, unreasonable seizure

under the Fourth Amendment of the United States Constitution. “The

causation element is applied with especial rigor when the [ ]

policy or practice is itself not unconstitutional, for example,

when the [ ] liability claim is based upon inadequate training,

supervision, and deficiencies in hiring.”              Schwartz, Section 1983

Litigation: Claims and Defenses, Volume 1A, § 7.12[B], pg. 7-71.

      Although whether a plaintiff has established the required

causal link is normally a question of fact to be determined by a

jury based on the particular circumstances (see id. at 6-12), the

Fourth Circuit Court of Appeals has stated that, “whether the


      5
      This Court abstains from ruling as to whether such a policy
constitutes a violation under Virginia law; however, the Court will
assume that such a policy is a violation for purposes of addressing
this issue.

                                       30
evidence is sufficient to create a jury issue is solely a question

of law to be determined by the [C]ourt.”                 Estate of Cuffee ex rel.

Cuffee v. Newhart, 498 F. App’x 233, 236 (4th Cir. 2012) (citing

Charleston Area med. Ctr., Inc. v. Blue Cross & Blue Shield Mut. of

Ohio, Inc., 6 F.3d 243, 247 (4th Cir. 1993)).

        Plaintiff      Fuller     must    specifically        demonstrate          that

enforcement of the policy or practice, regardless of the theory

utilized,      was    closely   related    to    the     violation    of   plaintiff

Fuller’s federally protected right — here, the Fourth Amendment’s

protection against unreasonable seizures of persons.                       “Supreme

Court decisions have described the requisite causation as ‘moving

force,’ ‘direct causal link,’ ‘closely related,’ and ‘actually

caused.’”      Id.    The Fourth Circuit has provided some clarification

on proving causation, stating:

        a plaintiff cannot rely upon scattershot accusations of
        unrelated constitutional violations to prove either . . .
        indiffere[nce] to the risk of [plaintiff’s] specific
        injury or that it was the moving force behind
        [plaintiff’s] deprivation. Instead, a “plaintiff must
        demonstrate that a[n] [entity] decision reflects
        deliberate indifference to the risk that a violation of
        a particular constitutional or statutory right will
        follow the decision.” . . . Thus, [ ] liability will
        attach only for those policies or customs having a
        “specific deficiency or deficiencies . . . such as to
        make the specific violation almost bound to happen,
        sooner or later, rather than merely likely to happen in
        the long run.” . . . The challenged policy or custom
        cannot merely be the abstract one of violating citizens’
        constitutional rights.

Carter, 164 F.3d 215 (4th Cir. 1999) (emphasis added).

        On the record before this Court, plaintiff Fuller’s federal

claim     is   that    Carilion    Clinic       police    subjected    him    to    an

                                          31
unreasonable seizure.   The bulk of plaintiff Fuller’s arguments

pertain to how Carilion Clinic should be held liable based on a

policy or custom of allowing police off-premises, and are not

relevant to plaintiff’s alleged federal constitutional deprivation.

According to the deposition transcript from Chief Lugar, Chief

Lugar asked Investigator Janney to “go in and ask [plaintiff

Fuller] if he would be willing to come [to Carilion Clinic] and

talk to [Carilion Clinic police].”   ECF No. 52-5 at 6.    Moreover,

Chief Lugar also stated that Carilion Clinic police do not need

“[a]uthority to just talk to someone [or] [t]o request them to come

and talk to [Carilion Clinic police] . . .     If [Carilion Clinic

police] arrest, [they] have to have legal authority to do so and

[there are] jurisdictional issues. But interaction and just going,

talking to someone, there is no such thing as an authority or right

or jurisdiction[al] authority to be there.”    Id. at 8.    Even if

considered a policy or custom under § 1983 jurisprudence, which

this Court does not believe to be the case, Chief Lugar’s alleged

decision to allow Carilion Clinic police to ask whether plaintiff

could come to the Carilion Clinic police station does not establish

a link to the allegedly unlawful seizure that occurred at plaintiff

Fuller’s home.

     2. Chief Lugar’s alleged failure to supervise the police
interrogation of plaintiff Fuller does not establish Carilion
Clinic’s liability under § 1983 based on the theory that there was
an established policy or custom.

     Plaintiff Fuller states:




                                32
      Chief Lugar had enough knowledge of Fuller’s documented
      mental disability and anxiety that he either knew or
      should have known that Fuller would likely have a
      reasonable belief that he was being arrested and taken
      into custody. Lugar took no precautions to make sure
      that Fuller understood his constitutional rights, or that
      Fuller was accompanied by a family member or had counsel
      present.    Lugar did not advise or warn Janney or
      Donnelson to approach Fuller in a non-confrontational
      manner. Lugar did not have any portion of the police
      interview at Carilion recorded. Chief Lugar knew of a
      fire in the rehab on the evening of September 14th, but
      did nothing about it until more than 12 hours later after
      he came to work. He then ignored virtually every factual
      assertion in Crotts’ report . . . Instead Chief Lugar
      claims it was his understanding that there was an urgent
      situation with a homeless person on the loose setting
      fires within Carilion Clinic and he did not know that
      Fuller suffered from anxiety and Asperger’s syndrome, but
      that Fuller was simply a witness.          Chief Lugar’s
      assessment not only strains credulity, but having been
      provided with the factual information by Officer Crotts
      and overseeing the investigation of the incident he is
      charged with the responsibility for insuring that the one
      and only witness/suspect has his constitutional rights
      protected. As a hands on Chief who likes to stay abreast
      of investigations, Chief Lugar failed to follow accepted
      standards of law enforcement as well as the Carilion
      Police Personnel Directives 3.01 or 4.13. Lugar also
      failed to advise Janney and Donelson of the standards
      that should have been followed, and such failure
      constitutes an omission to enforce established police
      standards.    As a result of Chief Lugar’s omissions,
      Fuller was deprived of his civil rights.

ECF No. 52 at 18-19.

      Plaintiff Fuller alleges claims not only against Chief Lugar,

but also against Carilion Clinic itself.             “The questions of

[entity] liability and a supervisory official’s liability are

separate   and     distinct   questions.”      Schwartz,      Section    1983

Litigation: Claims and Defenses, Volume 1A, § 7.19[B], pg. 7-232.

For   supervisor    liability,   the   main   question   is    whether    the

supervisor’s own conduct subjects the plaintiff to a deprivation of

                                    33
a federally protected right.            Id.        On the other hand, entity

liability, depends on whether there was enforcement of a policy,

practice, or decision of a policymaker that causes a deprivation of

plaintiff’s federally protected right.                Id.   “A claim asserted

against a supervisory official in both her individual and official

capacities can serve as the basis for imposing both personal

liability    against   the   supervisor       and    [entity]    liability   (the

official-capacity      claim)    if    the    supervisor    is   a[n]    [entity]

policymaker.”      Id. at 7-232.1-7-233.

     This Court will first address Carilion Clinic’s liability

under a failure to supervise theory and will assess Chief Lugar’s

potential liability under such a theory in Section III(C)(1) of

this memorandum opinion.

     The Fourth Circuit has recognized that a policy can be

inferred from omissions.        Wellington v. Daniels, 717 F.2d 932, 935

(4th Cir. 1983).       However, the court clearly stated that “such

omissions    are     actionable       only    if    they    constitute    ‘tacit

authorization’ of or ‘deliberate indifference’ to constitutional

injuries.”     Id.      Most relevant to this particular theory of

failure to supervise, the Fourth Circuit has recognized that “a[n]

[entity] policy of authorizing or condoning police misconduct can

be inferred where the [entity] has been grossly negligent in the

supervision and training of its police force.”                   The court then

proceeded to explain that liability based on failure to supervise

may be incurred “only in those situations in which there is a



                                        34
history of widespread abuse . . .                  A single act or isolated

incidents    are   normally       insufficient     to   establish      supervisory

inaction upon which to predicate § 1983 liability.”                      Id.     Once

plaintiff has shown that there is a policy, then the plaintiff must

demonstrate a direct causal link “where the policy commands the

injury of which the plaintiff complains.”               Id.

     Since Chief Lugar is responsible for the implementation of

Carilion Clinic police department practices and procedures, his

alleged acts and omissions likely reflect entity policy.                       In the

instant case, the alleged entity policy stems from Chief Lugar’s

alleged failure to: (1) take precautions to assure that plaintiff

Fuller   understood    his    constitutional        rights;     (2)    assure    that

plaintiff Fuller was accompanied by a family member or had counsel

present;    (3)    advise    or    warn   Investigator        Janney   or   Captain

Donnelson to approach Fuller in a non-confrontational manner; (4)

record any portion of the police interview at Carilion Clinic; (5)

follow accepted standards of law enforcement as well as the

Carilion Clinic Police Personnel Directives 3.01 or 4.13; and (6)

advise Investigator Janney and Captain Donelson of the standards

that should have been followed.                Plaintiff Fuller asserted that

such failures constitute omissions to enforce established police

standards.

     The evidence does not demonstrate that Chief Lugar knew that

plaintiff Fuller did not want to go with Investigator Janney and

Captain Donelson to the Carilion Clinic meeting room (see ECF No.



                                          35
52-5 at 10), or that Chief Lugar knew that the meeting was not

recorded (see ECF No. 52-5 at 10).        However, plaintiff Fuller has

only pointed to this single incident on which to predicate Carilion

Clinic’s liability based on a theory of failure to supervise.

Viewing the evidence in light most favorable to plaintiff Fuller,

there is simply insufficient evidence to support a finding that

Carilion Clinic has a history of widespread abuse.           Moreover, the

plaintiff   has     failed    to   provide     sufficient     evidence   of

encouragement by Chief Lugar to perpetuate such alleged misconduct.

     Therefore, Chief Lugar's alleged failure to supervise the

police   interrogation   of   plaintiff      Fuller   does   not   establish

Carilion Clinic’s liability under § 1983 based on the theory that

there was an established policy or custom.

     3. Carilion Clinic’s alleged policy of regulating perceived
employee misconduct under police investigations does not establish
Carilion Clinic’s liability under § 1983 based on the theory that
there was an established policy or custom.

     In support of this theory, plaintiff Fuller asserted that:

     while Carilion’s human resources department may not
     specifically direct the police department to conduct an
     investigation, there is clearly a custom or practice
     whereby the police makes investigative material, obtained
     under color of law, available to human resources
     personnel for use in their employment decisions. Judging
     from Chief Lugar’s testimony, human resources doesn’t
     have to ask for the police investigative material, it is
     automatically given.

ECF No. 52 at 22.

     Plaintiff Fuller asserted that it was a regular practice or

custom for the Police Department to conduct investigations on

behalf of the Human Resources Department.         This Court extends and

                                    36
will apply the rules iterated in Section III(B)(1)(b) of this

memorandum opinion.      Even if that were true, that is perhaps a

violation of Virginia law6 or Carilion Clinic policy, and does not

in and of itself demonstrate the sort of conduct addressed by

§ 1983 — deprivations due to violations of federal constitutional

or statutory rights.      Plaintiff Fuller has also not demonstrated

the   “sort   of   widespread   and   permanent    practice   necessary   to

establish a custom.”     Randall, 302 F.3d at 206.

      Moreover, as a matter of causation, plaintiff Fuller has

failed to provide sufficient evidence for this Court to find that

Carilion Clinic’s policy or custom of allegedly allowing Carilion

Clinic police to investigate issues that are to be addressed by the

Human Resources Department was the cause of plaintiff Fuller’s

deprivation of constitutional rights.             In Carter, 164 F.3d at

218-19, the Fourth Circuit found that the plaintiff’s evidence of

previous incidents of “excessive force and the discouragement of

citizen complaints, ranges far afield of [the plaintiff’s] own

alleged constitutional injuries [and] is insufficiently precise to

establish . . . a [ ] policy or custom that could have caused [the

plaintiff’s specific injuries.”            Similarly, plaintiff Fuller’s

evidence of prior instances of the alleged involvement of Carilion

Clinic police in civil matters does not establish “a direct causal



      6
      This Court will abstain from ruling as to whether such a
policy would be a violation under Virginia law; however, the Court
will assume that such a policy is a violation for purposes of
addressing this issue.

                                      37
link[,]” to plaintiff’s alleged deprivation.     City of Canton, 489

U.S. at 385.

C. Chief Lugar is not liable under § 1983 as a supervisor, or
otherwise. However, Captain Donelson may be liable under § 1983.

     This Court now turns to an analysis of the liability of

defendants Chief Lugar and Captain Donelson.

     1. Chief Lugar is not liable as a supervisory official, or
otherwise.

     “[L]ike any other official sued under § 1983, supervisory

officials may be found liable on the basis of their own personal

involvement in the wrongful conduct, or for setting the wheels of

the unconstitutional conduct in motion.”   Schwartz, Section 1983

Litigation: Claims and Defenses, Volume 1A, § 7.19[C], pg. 7-249.

A supervisor may not be held liable under § 1983 based on the

theory of respondeat superior.   Id. at 7-231.    The Fourth Circuit

has held that in order to establish supervisory liability, the

following factors must be established:

     (1) supervisor had actual or constructive knowledge that
     subordinate was engaged in conduct posing pervasive and
     unreasonable risk of constitutional injury suffered by
     plaintiff;   (2)   supervisor’s   response   constituted
     deliberate indifference to or tacit authorization of the
     unconstitutional practices; and (3) an affirmative link
     between    supervisor’s    inaction   and    plaintiff’s
     constitutional injury.

Id. at 7-249 (emphasis added) (referencing Randall v. Prince

Georges County, 302 F.3d 188, 206 (4th Cir. 2002)); see also

Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014).        In

Randall, the Fourth Circuit further elaborated as to what each

prong requires stating that, under the first factor, “the conduct

                                 38
engaged in by the supervisor’s subordinates must be ‘pervasive,’

meaning that the ‘conduct is widespread, or at least has been used

on several different occasions.’” Randall, 302 F.3d at 206 (citing

Shaw v. Stroud, 13 F.3d 791 (4th Cir. 1994)); see also Schwartz,

Section      1983   Litigation:      Claims   and    Defenses,    Volume   1A,

§ 7.19[C], pg. 7-249 (“The ‘courts have appropriately required

proof   of    multiple   instances    of   misconduct    before    permitting

supervisory liability to attach.’”) (quoting Randall, 302 F.3d at

206).     As to the second prong, a plaintiff must provide more

evidence than “a single incident or isolated incidents . . . for a

supervisor cannot be expected . . . to guard against the deliberate

criminal acts of his properly trained employees when he has no

basis upon which to anticipate the misconduct.”                  Id. (quoting

Slakan v. Porter, 737 F.2d 368, 373 (4th Cir. 1984)) (internal

quotation marks omitted).        A plaintiff may demonstrate deliberate

indifference “by showing a supervisor’s continued inaction in the

face of documented widespread abuses.”              Id. (internal quotation

marks omitted).

     Plaintiff Fuller stated that Chief Lugar was aware of a fire

on September 14, 2017, but that Chief Lugar did not take action

until the next morning.          ECF No. 52 at 12.        In Chief Lugar’s

deposition transcript, Chief Lugar stated “[m]y understanding when

the report came in . . . [was] that a homeless individual had

entered our facility and a fire had been started, and that facility

is a locked facility.”     Id.    Moreover, plaintiff stated that Chief



                                      39
Lugar read Officer Crotts’ report that included plaintiff Fuller’s

mental disabilities; however, plaintiff indicated that Chief Lugar

claimed he did not know the effects of Asperger’s syndrome. Id. at

15-16.      Plaintiff     contended      that   Chief    Lugar   then     met   with

Investigator Janney to assess what the next steps should be, and

that he then directed Investigator Janney to go off site.                        Id.

at 16.    Citing the deposition transcript, plaintiff stated that

Chief    Lugar   expected    Investigator       Janney    to   go    to   plaintiff

Fuller’s home.      Id. at 7, 16.           Captain Donelson, who went with

Investigator Janney to plaintiff Fuller’s home, stated that it was

his understanding that Investigator Janney got approval from Chief

Lugar to go to plaintiff Fuller’s home, stating that Chief Lugar

likes “to stay abreast of everything we’re doing, especially

investigations wise.”       Id. at 16-17.         Plaintiff Fuller also stated

that Chief Lugar then saw Investigator Janney and Captain Donelson

come in with a person he believed to be plaintiff Fuller.                        Id.

at 14. Based on these events, plaintiff Fuller asserted that Chief

Lugar authorized Fuller’s arrest and transport outside Carilion

Clinic’s jurisdiction.           Id. at 16.        Moreover, plaintiff Fuller

contended    that   Chief        Lugar   failed    to    supervise    the    police

interrogation by failing: (1) to take precautions; (2) to advise

Investigator     Janney     or    Captain     Donelson    on   how   to    approach

plaintiff Fuller or standards that should be followed; (3) to

assure the interview at the meeting room was recorded; and (4) to

follow accepted standards of law enforcement as well as Carilion



                                         40
Clinic Police Personnel Directives 3.01 or 4.13.        Id. at 18-19.

Lastly, with respect to plaintiff Fuller’s claims regarding how

Carilion Clinic police investigate employment issues, plaintiff

Fuller indicated that Chief Lugar admitted that there was no

evidence of intent for plaintiff Fuller to commit a crime.         Id.

at 19.    However, plaintiff stated that Chief Lugar indicated that

he was not directed to investigate the burned match incident from

an employee misconduct perspective, and that Carilion Clinic police

do not investigate civil matters and do not operate as an arm of

the Human Resources Department.    Id. at 21-22.      Plaintiff Fuller

asserted that after Chief Lugar decided there was no crime, he

turned it to the Human Resources Department.    Id.

     Viewing the evidence in light most favorable to the plaintiff,

this Court finds that the plaintiff’s contentions have no merit.

First, the plaintiff has not provided any evidence that these

actions and omissions present a “pervasive and unreasonable risk of

constitutional injury suffered by plaintiff.”        Randall, 302 F.3d

at 206.   Even so, the plaintiff has not provided even the minimal

amount of proof of “several different occasions,” where Chief Lugar

has taken or omitted such actions or omissions, and that there were

violations as a result.     Therefore, the plaintiff has failed to

meet the first prong under Randall’s test.     Id.

     As to the second prong, the plaintiff has failed to provide

sufficient evidence of alleged abuses of authority by officers.

Moreover, the plaintiff has failed to provide any reason why Chief



                                  41
Lugar could or should expect Captain Donelson and Investigator

Janney to have allegedly violated plaintiff Fuller’s constitutional

rights by asking Captain Donelson and Investigator Janney to go to

plaintiff Fuller’s house to inquire as to whether plaintiff would

come to the Carilion Clinic police station.

     After the Supreme Court’s decision in Ashcroft v. Iqbal,

     § 1983 liability against a supervisory official [can only
     be brought] on the basis of the supervisor’s own
     unconstitutional conduct, [o]r [sic] at least, conduct
     that set the unconstitutional wheels in motion.       The
     liability of a supervisor should focus on [the
     supervisor’s] culpability and on causation, i.e., whether
     the supervisor’s conduct was a proximate cause of the
     violation of the plaintiff’s constitutional rights.
     Although culpability and causation may be analyzed
     separately, they are closely related because the mo[r]e
     [sic] egregious the supervisor’s conduct, the easier it
     is to conclude that the supervisor’s conduct was a
     proximate cause of the violation of plaintiff’s federally
     protected rights.

Schwartz, Section 1983 Litigation: Claims and Defenses, Volume 1A,

§ 7.19[D], pg. 7-269.      All of the actions alleged by plaintiff

Fuller that could be the cause of plaintiff Fuller’s potential

deprivation   were   actions   attributed   to     Captain   Donelson     and

Investigator Janney.      Moreover, any of Chief Lugar’s actions or

inaction   were   not   unconstitutional    or    conduct    that   set   the

“unconstitutional wheels in motion.”             Id.   The plaintiff has

therefore failed in establishing the requisite causation.

     2.    Captain Donelson may be liable under § 1983.

     In his amended complaint, plaintiff Fuller asserted that

Captain Donelson violated his constitutional right guaranteed by




                                  42
the Fourth Amendment of the United States Constitution from the

unreasonable seizure of his person.7           ECF No. 10 at 8.

        A § 1983 claim requires proof of three elements: “(1) the

deprivation of a right secured by the Constitution or a federal

statute; (2) by a person; (3) acting under color of state law.”

Jenkins v. Medford, 119 F.3d 1156, 1159-60 (4th Cir. 1997).                 State

officials sued in their official capacities are not persons for

purposes      of   §   1983;   however,    state   officials    sued   in   their

individual capacities are persons and not absolutely immune from

suit.       See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989); Hafer v. Melo, 502 U.S. 21, 31 (1991).                 However, a state

actor sued in his or her individual capacity may be entitled to

qualified immunity, which “shields [state] officials from liability

for civil damages, provided that their conduct does not violate

clearly established statutory or constitutional rights within the

knowledge of a reasonable person.” Meyers v. Balt. Cnty., Md., No.

11-2192, WL 2013 388125, at *4 (4th Cir. Feb. 1, 2013).

        This Court will decline to consider whether Captain Donelson

is entitled to qualified immunity since the defendant has waived

such a defense.         See Noel v. Artson, 297 F. App’x 216, 217 (4th

Cir. 2008) (holding that defendants failed to properly raise their


        7
      Plaintiff Fuller’s § 1983 claim is silent as to capacity.
The Fourth Circuit has indicated that a court should “look to the
substance of the plaintiff’s claim, the relief sought and the
course of proceedings to determine the nature of a § 1983 suit when
plaintiff fails to allege capacity.”       Plaster v. Brown, No.
6:05CV00006, 2005 WL 3021961, *3 (W.D. Va. Nov. 8, 2005)
(referencing Biggs v. Meadows, 66 F.3d 56, 59 (4th Cir. 1995)).

                                          43
defense of qualified immunity before the district court where

defendants mentioned the immunity defense briefly in their answer,

and only “surfaced” such arguments in plaintiff’s reply brief in

opposition to defendants’ motion for summary judgment, even where

defendants stated that the reason they did not discuss the defense

earlier   was   due   to   their   belief   that   plaintiffs’   underlying

constitutional claims lacked merit).

     Moreover, in Cantrell v. Frame, No. 2:18-cv-01106, 2019 WL

1234335, *2 (S.D. W. Va. Mar. 18, 2019), the Court indicated:

     The Fourth Circuit has stated that the defense of
     qualified immunity should be ‘raised . . . distinct from
     the question of whether a constitutional violation
     occurred.’ Buffington v. Baltimore Cty., Md., 913 F.2d
     113, 122 (4th Cir. 1990), cert. denied, 499 U.S. 906
     (1991).

     Indeed, the Fourth Circuit has been strict in declining
     to sua sponte consider qualified immunity when not
     properly presented to the district court: ‘Our cases have
     been consistent on one thing: that to be preserved for
     appeal, the defense of qualified immunity must be raised
     in a timely fashion before the district court.’ Noel v.
     Artson, 297 F. App’x 216, 218 (4th Cir. 2008); see e.g.,
     id. at 219 (declining to consider appeal of district
     court’s sua sponte denial of qualified immunity when the
     defendants did not raise the issue until their reply to
     the plaintiff’s opposition to the summary judgment
     motion); Sales v. Grant, 224 F.3 d 293, 296 (4th Cir.
     2000) (finding that when the defendants ‘technically pled
     their qualified immunity defense in their answers to the
     initial complaint[,]’ but failed to therein elaborate or
     otherwise present it in their motion to dismiss or for
     summary judgment, ‘we have no trouble concluding that the
     defendants waived their right to press seriously their
     claim of qualified immunity[.]’); and see Suarez, 125
     F.3d at 226 (declining to consider the merits of
     qualified immunity when ‘the defense was not squarely
     before the district court.’).




                                     44
           a.   Captain Donelson seized plaintiff Fuller.

     The   Fourth   Amendment     of   the    United    States   Constitution

protects “[t]he right of the people to be secure in their persons,

. . . against unreasonable searches and seizures . . .”                  U.S.

Const. amend. IV.

     A seizure occurs when an officer by means of physical force or

show of authority has in some way restrained the liberty of a

citizen, and the person submits.        Terry v. Ohio, 392 U.S. 1, 19, 88

S. Ct. 1868, 20 L.Ed.2d 889, 44 O.O.2d 383 (1968); California v.

Hodari D., 499 U.S. 621, 625 111 S. Ct. 1547, 113 L.Ed.2d 690, 59

USLW 4335 (1991).       A show of authority can be verbal or nonverbal,

but the plaintiff must show that the government has terminated

freedom through means intentionally applied.             Brower v. County of

Inyo, 489 U.S. 593, 594, 109 S. Ct. 1378, 103 L.Ed.2d 628 (1989).

In determining whether a seizure occurred, the test is whether the

state actor’s conduct would have communicated to a reasonable

person that he or she is at liberty to decline the state actor’s

request or to otherwise terminate the encounter.                   Florida v.

Bostick, 501 U.S. 429, 434, 111 S. Ct. 2382, 115 L.Ed. 389, 59 USLW

4708 (1991).     The court may look to the following factors, the

presence   of   which    might   suggest     that   a   given   police-citizen

exchange constitutes a seizure: (1) the threatening presence of

several officers; (2) display of a weapon by an officer; (3)

physical touching of the person; or (4) the use of language or tone

of voice indicating that compliance with the officer’s request



                                       45
might be compelled. United States v. Mendenhall, 446 U.S. 544, 554

100 S. Ct. 1870, 64 L.Ed.2d 497 (1980).          A state actor does not

need to inform the person of their right to refuse in order to

establish that a reasonable person would have felt free to leave.

United States v. Drayton, 536 U.S. 194, 203, 122 S. Ct. 2105, 153

L.Ed.2d     242   (2002).       “Fourth   Amendment   reasonableness    is

predominantly an objective inquiry . . .              [The Court] ask[s]

whether     the   circumstances,    viewed   objectively,   justify    [the

challenged] action.”        Ashcroft v. al-Kidd, 563 U.S. 731, 734, 131

S. Ct. 2074, 179 L.Ed.2d 1149 (2011) (internal quotation marks

omitted).

     First, the plaintiff’s deposition indicates that Investigator

Janney “kind of pushe[d] the door in–open . . . he kind of pushe[d]

through the glass part and kind of step[ped] onto . . . the tile

area with a mat [vestibule].”         ECF No. 52-1 at 14.      Plaintiff

Fuller stated that the “knocking on the front door, ringing the

doorbell, and also the knocking on        . . . the glass sliding door on

the side of the house . . . constituted storming of the residence.”

ECF No. 52-1 at 17.          Plaintiff Fuller stated that he heard an

officer, who he believed to be Investigator Janney, yell his name

to come to the door.          Id.   Plaintiff Fuller then stated that

Investigator Janney told plaintiff that plaintiff “need[ed] to come

with [Investigator Janney and Captain Donelson] right now or

[plaintiff was] going to be charged with felony arson,” and that

plaintiff was not allowed to make a phone call.             ECF No. 52-1



                                     46
at 14.   In the deposition transcript, plaintiff Fuller stated that

this request was made while Investigator Janney was “raising his

voice, very intensified, had a tone about it, and he was also

touching . . . his gun at this time and he did it five times

exactly.” Id. The plaintiff has submitted an affidavit written by

Julie McGlothlin, stating that she lives in close proximity to

plaintiff and that she saw two men, presumably Captain Donelson and

Investigator Janney, with guns that were “clearly” visible.            ECF

No. 52-6 at 1.      Plaintiff Fuller indicated that when he attempted

to contact his father, Captain Donelson stated “keep your phone

away while Janney is talking.” On the other hand, plaintiff Fuller

indicated that after changing into new clothes, Investigator Janney

asked whether plaintiff was coming. ECF No. 52-1 at 15. Plaintiff

Fuller   admitted    that   the   officers   never   touched   him,   never

handcuffed him, and that he was put in the front seat of the car.

Id.   Moreover, Captain Donelson’s deposition indicates that he and

Investigator Janney “were both dressed in plain clothes, both had

on polo shirts and slacks . . .      [Their] badge[s] [were] displayed

on [their] belt[s].”        ECF No. 52-9 at 10.       In his deposition

transcript, plaintiff Fuller stated that once he was in the meeting

room, “Janney spoke up and said, so tell me the truth . . . and he

said, I can tell that you are lying and you have Asberger’s and

that makes you stupid and that makes you make things up.”         ECF No.

52-1 at 18.




                                     47
     Captain   Donelson   testified      that    Investigator    Janney   was

“knocking normally because it took Mr. Fuller probably between

three and five minutes before he ever answered the door.”                 Id.

According to Captain Donelson, both he and Investigator Janney

arrived in a “plain white Chevrolet Impala . . . [with] a light up

at the top visor, [that] [ ] can’t really [be] see[n] [ ] unless

you are looking for it.”      Id.        According to Captain Donelson,

“Janney asked Mr. Fuller if he was the one who made the report

about the attempted arson.    He said that he was.        So Janney asked

him if he would be willing to come down to the police department

and work with [them] . . . as part of [their] investigation of

trying to figure out who was trying to set fire to the building.”

ECF No. 52-9 at 10-11.    According to Captain Donelson, plaintiff

Fuller “was very enthusiastic about helping . . .         He was more than

willing to come with [them] and give a statement.”               Id. at 11.

Captain Donelson then stated that at the meeting room, “[t]he first

thing that Officer Janney did was make sure that Mr. Fuller

understood that he was there voluntarily, that he wasn’t under

arrest, that he was free to leave at any time, he didn’t have to

cooperate with [the officers] at all if he didn’t want to.                Mr.

Fuller advised that he understood that . . .”          Id. at 13.

     Plaintiff Fuller has also submitted an expert witness report

from Philip P. Hayden (“Mr. Hayden”).           ECF No. 52-11.   Mr. Hayden

made it clear in that report that “[i]n reaching [his] opinions,

[he] has relied upon the writings of the International Association



                                    48
of Chiefs of Police (IACP)[,]” indicating, however, that “[t]here

is no one set standard that all law enforcement agencies must

follow.”     Id. at 4.

      This     Court   notes   the   large   differences   between     Captain

Donelson’s testimony and plaintiff Fuller’s testimony.                However,

for purposes of deciding this motion for summary judgment, the

Court will not make any credibility determinations, and will view

the evidence in light most favorable to the plaintiff. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L.Ed.2d

202   (1986)    (“Credibility    determinations,    the    weighing    of   the

evidence, and the drawing of legitimate inferences from the facts

are jury functions, not those of a judge . . .         The evidence of the

non-movant is to be believed, and all justifiable inferences are to

be drawn in his favor.”).            Under this standard of review, this

Court finds that a reasonable person may believe that he or she was

not free to leave under the circumstances. The interview seemed to

occur in an unfamiliar setting that “felt like an interrogation

room.”     ECF No. 52-1 at 18.         The agents wore their badges, and

displayed their weapons.        Although the agents did not use physical

force, there is evidence that there may have been threatening

language or an intimidating tone.            Concerning the phone calls,

plaintiff Fuller alleged that he attempted to contact another

individual but was not permitted.            Lastly, although there is a

question of fact as to whether, and if so, when, plaintiff Fuller

was told that he could leave, this Court will refrain from using



                                       49
such   information   in   deciding    whether   plaintiff   was   seized.

Determining whether, and when, such information was told to the

plaintiff is a question of fact and would improperly involve the

Court in making credibility determinations.

       Moreover, this case can be distinguished from cases where a

seizure was not found.    For example, in United States v. Gray, 883

F.2d 320, 322 (4th Cir. 1989), the Fourth Circuit found that the

plaintiff’s interview with the officers was a consensual encounter

because the officers were not in uniform, did not display their

weapons, or even attempt to intimidate the plaintiff “either

physically or verbally.”    Moreover, the Court emphasized that “the

agents never made any attempt to restrain [plaintiff’s] movement,

but instead walked with him.”        Id.   Lastly, the Court noted that

“the officer’s tone [ ] remained ‘conversational’ throughout the

encounter . . . treating the questioning as a matter of routine,

rather than as a particularized investigation of [plaintiff].” Id.

       Further, in Trulock v. Freeh, 275 F.3d 391, 400-01 (4th Cir.

2001), the Fourth Circuit did not find that the plaintiff was

seized because: (1) the interview occurred in a familiar setting;

(2) the agents did not wear uniforms; (3) the agents did not

display weapons; (4) the agents did not use physical force; (5) the

agents did not use threatening language or an intimidating tone;

and (6) there was lack of evidence that plaintiff attempted to

leave the room and was refused or that the agents told her that she

was not free to leave the conference room.



                                     50
        As explained above, the facts presented in this civil action

can be distinguished from those Fourth Circuit cases where the

Court held that the plaintiffs were not seized.                           Viewing the

evidence in light most favorable to plaintiff Fuller, this Court

finds that Captain Donelson seized plaintiff Fuller.

          b. A reasonable jury could find that Captain Donelson
violated plaintiff Fuller’s right to be free from unreasonable
seizures.

        If there was a seizure then the Court is tasked with deciding

whether the seizure was unreasonable. In order to demonstrate that

a seizure was unreasonable, a plaintiff must show that the officer

seized the plaintiff without probable cause.                          In other words,

“facts and circumstances within the officer’s knowledge [ ] are

sufficient to warrant a prudent person . . . in believing . . .

that the suspect has committed an offense.”                         United States v.

Williams, 10 F.3d 1070, 1073-74 (4th Cir. 1993).                       “A plaintiff’s

claim    will   survive        when   it   rests       upon   facts    which   made    it

unjustifiable        for   a   reasonable        officer      to   conclude    that   the

plaintiff was violating the law.”                 Sampson v. Highland County VA

Board of Supervisors, No. 7:15CV00465, 2017 WL 1383951, *3 (W.D.

Va. Apr. 13, 2017). “The validity of the [seizure] does not depend

on whether the suspect actually committed a crime; the mere fact

that the [plaintiff] is later acquitted of the offense . . . is

irrelevant      to   the   validity        of    the   [seizure].”       Michigan     v.

DeFillippo, 443 U.S. 31, 37, 99 S. Ct. 2627, 61 L.d.2d 343 (1979).

“While obtaining a warrant does not provide per se evidence of



                                            51
objective reasonableness, there is a ‘presumption of reasonableness

attached to obtaining a warrant.’”     Sampson, No. 7:17CV00465, 2017

WL 1383951, *3 (W.D. Va. Apr. 13, 2017) (citing Torchinsky v.

Siwinski, 942 F.2d 257, 262 (4th Cir. 1991)).     Lastly, the search

or seizure must be carried out reasonably.     Terry, 392 U.S. at 28.

     Captain Donelson stated that when he and Investigator Janney

went to plaintiff Fuller’s house, there “wasn’t any criminal

charges” against plaintiff Fuller.     ECF No. 52-9 at 10.   “At that

point there wasn’t any criminal charges against anybody because we

didn’t know for sure who had actually set the fire.”         Id.   No

warrant was obtained prior to plaintiff Fuller’s seizure.     Captain

Donelson even admitted that he did not consider plaintiff Fuller to

be a suspect.   Id.   There were no facts which made it justifiable

for a reasonable officer to conclude that the plaintiff was

violating or violated the law.

     Therefore, this Court finds that a reasonable jury could find

that Captain Donelson violated plaintiff Fuller’s right to be free

from unreasonable seizures.      Accordingly, the Court shall deny

summary judgment on this issue.

D. The defendants’ motion for summary judgment is denied as to
plaintiff Fuller’s claim of false imprisonment, but is granted as
to plaintiff Fuller’s claim of intentional infliction of emotional
distress.

     This Court will now turn to plaintiff Fuller’s state law

claims.




                                  52
     1. A reasonable jury may find that plaintiff Fuller was
falsely imprisoned by Captain Donelson.

     Under       Virginia     law,     false       imprisonment     is     defined    as    a

“restraint of one’s liberty without any sufficient cause therefor.”

Zayre of Va., Inc. v. Gowdy, 207 Va. 47, 147 S.E.2d 710, 713

(1966).      A    plaintiff       does    not      need     to   provide    evidence       of

confinement in a jail or that he or she was placed in custody.

Kress v. Musgrove, 153 Va. 348, 149 S.E. 453, 455 (1929).                              “The

plaintiff makes out a case for compensatory damages when he shows

that he has been illegally detained without lawful process.”

Montgomery Ward & Co. v. Wickline, 188 Va. 485, 50 S.E.2d 387, 389

(1948). “If a person is under a reasonable apprehension that force

will be used unless he willingly submits, and he does submit to the

extent    that    he     is   denied     freedom      of    action,    this,    in    legal

contemplation, constitutes false imprisonment.”                          Zayre, 207 Va.

at 51.

     As this Court has determined that there is sufficient evidence

for a reasonable jury to find that Captain Donelson violated

plaintiff Fuller’s right to be free from unreasonable seizures for

purposes    of     his    claim      under     §    1983,    this     Court    will    deny

defendants’ motion for summary judgment with respect to plaintiff

Fuller’s claim of false imprisonment.                        This Court finds that

plaintiff Fuller has failed to provide sufficient facts to support

a false imprisonment claim against Chief Lugar.

     Moreover, since Captain Donelson was acting within the scope

of his employment, Carilion Clinic may be vicariously liable for

                                             53
such acts. See Abernathy v. Romaczyk, 202 Va. 328, 332, 117 S.E.2d

88, 91 (1960) (finding that vicarious liability may be imposed when

a master-servant relationship exists if the servant was acting

within the scope of employment). The Supreme Court of Virginia has

indicated that “[t]he courts . . . have long since departed from

the rule of nonliability of an employer for wilful or malicious

acts of his employee.”       Commercial Business Systems v. Bell South,

249 Va. 39, 45 (1995).         “Intentional torts may now be asserted

against an employer under the doctrine of vicarious liability.”

Doe v. Harris, No. CL5544, 2001 WL 34773877 (Va. Cir. Ct. Apr. 11,

2001).

     2. The plaintiff has not provided sufficient evidence to
establish a claim of intentional infliction of emotional distress.

      Under Virginia law, to establish a claim of intentional

infliction of emotional distress, the plaintiff must prove: “(1)

the defendant’s conduct was intentional or reckless; (2) the

defendant’s conduct was extreme and outrageous; (3) the defendant’s

wrongful conduct caused emotional distress; and (4) the emotional

distress was severe.” Owens v. Ashland Oil, Inc., 708 F. Supp. 757

(W.D. Va. Mar. 8, 1989).           This is a high standard to meet.

“[L]iability arises only when the emotional distress is extreme,

and   only    where   the   distress   inflicted   is   so   severe   that   no

reasonable person could be expected to endure it.”              Hatfull, 416

F.3d 320, 337, 33 Media L. Rep. 2057, 22 A.L.R. 6th 839 (4th Cir.

2005).       “[N]either tortious intent, criminal intent, malicious

intent, nor conduct worthy of punitive damages is sufficient to

                                       54
fulfill the ‘outrageous’ element.”          Daniczek v. Spencer, 156 F.

Supp. 3d 739, 759 (E.D. Va. Jan. 11, 2016).             “Liability has been

found only where the conduct has been so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly intolerable

in a civilized community.”       Russo v. White, 241 Va. 23, 27, 400

S.E.2d 160 (1991).         “Thus, liability does not extend to ‘mere

insults, indignities, threats, annoyances, petty oppressions, or

other triviliaties.”       Daniczek, 156 F. Supp. 3d at 759.         Verbal

abuse has been found not to be outrageous. Harris v. Kruetzer, 271

Va. 188, 201, 624 S.E.2d 24, 31 (2006). “The burden of proof for

this claim is high and not often met, as the plaintiff must prove

his case by clear and convincing evidence.”               Zaklit v. Global

Linguist Solutions, LLC, 53 F. Supp. 3d 835, 847 (E.D. Va. 2014)

(citing Ruth v. Fletcher, 237 Va. 366, 377 S.E.2d 412 (1989)).

     This Court finds that the plaintiff has not shown that Captain

Donelson or Chief Lugar had some ulterior purpose behind their

actions or that such actions rise to the level of recklessness.

Moreover,   even    when   viewing   all   the   evidence   in   light    most

favorable to the plaintiff, including the plaintiff’s expert report

(ECF No. 52-11), this Court does not find sufficient evidence that

would rise to the level that Chief Lugar or Captain Donelson acted

outrageously   or   intolerably.      Lastly,     the   plaintiff   has    not

provided sufficient evidence that plaintiff Fuller suffered the




                                     55
sort of severe emotional distress required in establishing this

claim.

     Accordingly, the defendants’ summary judgment motion with

respect to this issue is granted.

                          IV.   Conclusion

     For the above reasons, the defendants’ motion for summary

judgment (ECF No. 49) is GRANTED IN PART and DENIED IN PART.

     In summary:

     1.   Carilion Clinic is not liable under § 1983, but may be

vicariously liable for plaintiff Fuller’s state law claim of false

imprisonment.

     2.   Chief Lugar is not liable in his official or personal

capacity under § 1983 or liable for any of plaintiff Fuller’s state

law claims.

     3.   Captain Donelson may be liable in his personal capacity

under § 1983 or for plaintiff Fuller’s state law claim of false

imprisonment.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:     May 21, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                 56
